DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed and amended 03/04/2020. Independent claim 1 is amended. Claims 1-8 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites the limitation “a non-continuous area of a screen:”, ending with a colon. Examiner believes the intent was to end with a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation “an external frame is removed from the main image display device”. Examiner is unclear as to what frame is removed, where it was located, when/how it was originally installed,  what it supported, how it was removed and/or modified, etc. For purposes of this examination, Examiner will interpret the limitation as “no unneeded external frame is added”.
Claim 3 recites the limitation “a touch screen is attached to the image display device, in order to reduce a black mask area”. The touch screen of the instant invention is a transparent touch screen, as cited in claim 4. It is therefore unclear to Examiner as to how a transparent layer would negate the need for a black mask layer. For purposes of this examination, Examiner will interpret the limitation to read “a touch screen is attached to the image display device”.
Claim 3 further recites “an area of a touch trace made of a flexible printed circuit board (FPCB) material is formed” Examiner submits that a touch trace is separate from a flexible printed circuit board and usually made of a material such as indium tin oxide, as cited in claim 4. Examiner will interpret the limitation to read “an end area of a touch trace is connected to a flexible printed circuit board (FPCB) material and is formed”.
Claim 5 recites the limitation “wherein the sub image display device is formed at a preset specific angle with respect to the main image display device, and the preset specific angle is an angle in a range of 40° to 50°”. It is unclear to Examiner the references of this angle range. It appears from the figures that a front surface of a main image display is greater than 90° with respect to the front surface of the sub image 
Examiner has attempted to make a rejection considering prior art, based on the examiner’s interpretation of the invention that the applicant is attempting to claim, as best understood by the examiner. However, the indefinite nature of the claimed subject matter naturally hinders the Office’s ability to search and examine the application. The applicant is respectfully requested to correct the indefinite nature of the claims, which would result in a more precise search and examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 2009/0104969) in view of Kim et al. (US 2014/0198036).

In reference to claim 1, Paulsen teaches an image display device of a slot machine apparatus, wherein a sub image display device is connected; wherein the main image display device is formed as a non-flexible image display device, the sub image display device is formed as a flexible image display device (Paulsen, pgs. 1-2, par. 10, virtual slot machine; pg. 2, par. 12, display may be comprised of one or more flexible or rigid elements where the display is configured to dynamically display indicium or symbols).
Paulsen however fails to expressly teach at least one side edge portion is formed to have a curved shape; wherein a sub image display device is connected to at least one side edge portion of a main image display device.

It would have been obvious to one having ordinary skill in the art to modify the display of Paulsen to comprise at least one side edge portion is formed to have a curved shape; wherein a sub image display device is connected to at least one side edge portion of a main image display device, as taught by Kim.
As one of ordinary skill in the art would appreciate the suggestion/motivation for doing so would have been to combine the prior art elements comprising at least one side edge portion is formed to have a curved shape; wherein a sub image display device is connected to at least one side edge portion of a main image display device, of Kim, with the display of Paulsen, according to known methods to achieve predictable results, namely, a display comprising a sub-image display, as is well known in the art.

Claim 5 is rejected as being dependent on rejected claim 1 as discussed above and further, Paulsen as modified teaches wherein the sub image display device is formed at a preset specific angle with respect to the main image display device, and the preset specific angle is an angle in a range of 40° to 50° (Paulsen as modified by Kim, Fig. 35, angle between front of top display and bottom display has an adjustable range than can be set between 0° to 180°).

Claim 6 is rejected as being dependent on rejected claim 1 as discussed above and further, Paulsen as modified teaches wherein, when the sub image display device is formed as a non-flexible image display device, a separate optical member configured to improve visibility is disposed in front of the non-flexible sub image display device (Paulsen, pg. 1, par. 7, observable by a user/player through a display glass).

Claim 7 is rejected as being dependent on rejected claim 1 as discussed above and further, Paulsen as modified teaches wherein the main image display device is implemented as a non-flexible flat or curved image display device (Paulsen, Fig. 1, 2, display; pg. 1, par. 2, rotatable dynamic display; pgs. 1-2, par. 10, displays; pg. 2, par. 12, display may be comprised of one or more flexible or rigid elements).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 2009/0104969) as modified by Kim et al. (US 2014/0198036), and further in view of Roberts et al. (US 2004/0202001) and Oohira (US 2017/0220167).

Claim 2 is rejected as being dependent on rejected claim 1 as discussed above and further, Paulsen as modified teaches wherein, an external frame is removed from the main image display device (Paulsen, Fig. 1, as shown, no unneeded external frame is added; rejected in light of the 35 USC § 112 rejection as discussed above).

Roberts discloses a display device, analogous in art with that of Paulsen as modified, comprising a sub image display device is connected to a main image display device, in order to reduce a black mask area that is a non-continuous area of a screen (Roberts, pg. 9, par. 86, display and secondary image with black mask in all areas around a secondary image, therefore the secondary image reduces the area needed for the black mask).
It would have been obvious to one having ordinary skill in the art to modify the display of Paulsen as modified to comprise a sub image display device is connected to a main image display device, in order to reduce a black mask area that is a non-continuous area of a screen, as taught by Roberts.
As one of ordinary skill in the art would appreciate the suggestion/motivation for doing so would have been to combine the prior art elements comprising a sub image display device is connected to a main image display device, in order to reduce a black mask area that is a non-continuous area of a screen, of Roberts, with the display of Paulsen as modified, according to known methods to achieve predictable results, namely, a display comprising a black mask area, as is well known in the art.
Paulsen as modified however fails to expressly teach a liquid crystal of the image display device, which is disposed inside a middle mold, is disposed on an upper end portion of the middle mold; and the liquid crystal of the image display device is fixed to the middle mold using an adhesive material.

It would have been obvious to one having ordinary skill in the art to modify the display of Paulsen as modified to comprise a liquid crystal of an image display device, which is disposed inside a middle mold, is disposed on an upper end portion of the middle mold; and the liquid crystal of the image display device is fixed to the middle mold using an adhesive material, as taught by Oohira.
As one of ordinary skill in the art would appreciate the suggestion/motivation for doing so would have been to combine the prior art elements comprising a liquid crystal of an image display device, which is disposed inside a middle mold, is disposed on an upper end portion of the middle mold; and the liquid crystal of the image display device is fixed to the middle mold using an adhesive material, of Oohira, with the display of Paulsen as modified, according to known methods to achieve predictable results, namely, a display held together with adhesive, as is well known in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 2009/0104969) as modified by Kim et al. (US 2014/0198036), and further in view of Oohira (US 2017/0220167).

Claim 3 is rejected as being dependent on rejected claim 1 as discussed above and further, Paulsen as modified teaches wherein, when a touch screen is attached to the image display device, in order to reduce a black mask area: (Kim, Fig. 5, curved side edge portion element 152a with touch input user interface elements; pg. 4, par. 84, display unit element 150 and curved user interface/ touch input display element 152a; rejected in light of the 35 USC § 112 rejection as discussed above).
Paulsen as modified however fails to expressly teach an area of a touch trace made of a flexible printed circuit board (FPCB) material is formed at an end portion of the at least one side edge portion of the image display device and is bent and hidden; or a touch tail is formed at the end portion of the at least one side edge portion of the image display device.
Oohira disclose a display device, analogous in art with that of Paulsen as modified comprising an area of a touch trace made of a flexible printed circuit board (FPCB) material is formed at an end portion of at least one side edge portion of an image display device and is bent and hidden; or a touch tail is formed at an end portion of at least one side edge portion of an image display device (Oohira, pgs. 1-2, par. 16, touch panel flexible wiring substrate is connected to a specific side of a touch panel; rejected in light of the 35 USC § 112 rejection as discussed above).
It would have been obvious to one having ordinary skill in the art to modify the display of Paulsen as modified to comprise an area of a touch trace made of a flexible printed circuit board (FPCB) material is formed at an end portion of at least one side edge portion of an image display device and is bent and hidden; or a touch tail is formed 
As one of ordinary skill in the art would appreciate the suggestion/motivation for doing so would have been to combine the prior art elements comprising an area of a touch trace made of a flexible printed circuit board (FPCB) material is formed at an end portion of at least one side edge portion of an image display device and is bent and hidden; or a touch tail is formed at an end portion of at least one side edge portion of an image display device, of Oohira, with the display of Paulsen as modified, according to known methods to achieve predictable results, namely, touch trace wiring in a non-display area of a display, as is well known in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 2009/0104969) as modified by Kim et al. (US 2014/0198036) and Oohira (US 2017/0220167), and further in view of Huang et al. (US 2018/0032184).

Claim 4 is rejected as being dependent on rejected claim 3 as discussed above and further, Paulsen as modified however fails to expressly teach wherein the touch trace is transparently made of an indium tin oxide (ITO) material.
Huang disclose a touch display device, analogous in art with that of Paulsen as modified wherein a touch trace is transparently made of an indium tin oxide (ITO) material (Huang, pg. 3, par. 47, material of transparent touch trace is preferably Indium Tin Oxide).

As one of ordinary skill in the art would appreciate the suggestion/motivation for doing so would have been to combine the prior art elements wherein a touch trace is transparently made of an indium tin oxide (ITO) material, of Huang, with the display of Paulsen as modified, according to known methods to achieve predictable results, namely, touch trace wiring in a display device, as is well known in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 2009/0104969) as modified by Kim et al. (US 2014/0198036), and further in view of Graf et al. (US 2016/0034059).

Claim 8 is rejected as being dependent on rejected claim 1 as discussed above and further, Paulsen as modified however fails to expressly teach wherein the main image display device and the sub image display device connected to the main image display device are formed as an integrated image display device, and a transparent protective material or touch glass is additionally formed on a front surface or surface portion of the integrated image display device.
Graf discloses multi display device, analogous in art with that of Paulsen as modified wherein a main image display device and a sub image display device connected to the main image display device are formed as an integrated image display device, and a transparent protective material or touch glass is additionally formed on a 
It would have been obvious to one having ordinary skill in the art to modify the display of Paulsen as modified wherein a main image display device and a sub image display device connected to the main image display device are formed as an integrated image display device, and a transparent protective material or touch glass is additionally formed on a front surface or surface portion of the integrated image display device, as taught by Graf.
As one of ordinary skill in the art would appreciate the suggestion/motivation for doing so would have been to combine the prior art elements wherein a main image display device and a sub image display device connected to the main image display device are formed as an integrated image display device, and a transparent protective material or touch glass is additionally formed on a front surface or surface portion of the integrated image display device, of Graf, with the display of Paulsen as modified, according to known methods to achieve predictable results, namely, transparent display and touch screen covers, as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624